United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1354
                                    ___________

United States of America,                *
                                         *
                   Appellee,             * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Nebraska.
                                         *
Hugo Segura-Gomez,                       *      [UNPUBLISHED]
                                         *
                   Appellant.            *
                                    ___________

                               Submitted: April 18, 2006
                                  Filed: April 19, 2006
                                   ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Hugo Segura-Gomez appeals the 120-month prison sentence the district court*
imposed after Segura-Gomez pleaded guilty to a drug-conspiracy charge. On appeal,
counsel has moved to withdraw and has filed a brief under Anders v. California, 386
U.S. 738 (1967).

       To the extent the Anders brief can be read to challenge the imposition of a
statutory mandatory minimum sentence, Gomez’s argument fails. See United States

      *
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
v. Chacon, 330 F.3d 1065, 1066 (8th Cir. 2003) (sole authority for district court to
depart from statutory minimum sentence is found in 18 U.S.C. § 3553(e) and (f),
which apply only when government makes motion for substantial assistance or
defendant qualifies for safety-valve relief); United States v. Mendoza, 876 F.2d 639,
641 (8th Cir. 1989) (mandatory minimum sentencing does not violate defendant’s
constitutional rights).

      Having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
conclude there are no nonfrivolous issues. Accordingly, we affirm the district court’s
judgment and grant counsel leave to withdraw.
                       ______________________________




                                         -2-